Citation Nr: 0701785	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc bulges of the lumbar spine with 
residuals of partial axonal injury to sensory branch of right 
deep peroneal nerve and right sural and superficial peroneal 
somatosensory evoked potential study.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc bulges of the lumbar spine with 
residuals of painful motion of the low back prior to August 
17, 2005, and an initial rating in excess of 40 percent 
beginning August 17, 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to April 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case was remanded in June 
2005 and now returns to the Board for appellate review. 

The Board observes that the May 2002 rating decision on 
appeal originally granted service connection for chronic 
lumbosacral pain with radiculopathy of the right lower 
extremity and assigned an initial rating of 20 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Such 
rating decision also granted service connection for a right 
foot condition and assigned an initial noncompensable rating 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8523.  
Thereafter, in a March 2003 Decision Review Officer decision, 
issued in connection with the statement of the case, the 
veteran's service-connected disabilities were recharacterized 
as degenerative disc bulges of the lumbar spine with 
residuals of partial axonal injury to sensory branch of right 
deep peroneal nerve and right sural and superficial peroneal 
somatosensory evoked potential study, evaluated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521, and degenerative disc bulges of the lumbar spine with 
residuals of painful motion of the low back, evaluated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

With regard to the veteran's back disability, an October 2005 
rating decision granted an initial rating of 40 percent, 
effective August 17, 2005.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of a 40 percent 
rating was not a full grant of the benefit sought on appeal, 
and since the veteran did not withdraw her claim of 
entitlement to a higher initial rating for her back 
disability, the matter remains before the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Degenerative disc bulges of the lumbar spine with 
residuals of partial axonal injury to sensory branch of right 
deep peroneal nerve and right sural and superficial peroneal 
somatosensory evoked potential study is manifested by 
subjective complaints of weakness, tingling, and numbness, 
and objective evidence of decreased sensation and reflexes, 
without decreased motor strength, joint laxity, or limited 
motion of the ankle. 

3.  Prior to August 17, 2005, degenerative disc bulges of the 
lumbar spine with residuals of painful motion of the low back 
was manifested by mild limitation of lumbar spine motion with 
pain without evidence of pronounced, severe, or moderate 
intervertebral disc syndrome; muscle spasms, loss of lateral 
spine motion, unilateral, in standing position or severe 
lumbosacral strain; vertebra fracture; demonstrable deformity 
of vertebral body; ankylosis of the thoracolumbar spine or of 
the entire spine; incapacitating episodes; forward flexion of 
the thoracolumbar spine limited to more than 60 degrees, 
abnormal gait or abnormal spine contour; or neurological 
manifestations in addition to a right foot nerve disability 
for which a separate evaluation has already been assigned.

4.  Beginning August 17, 2005, degenerative disc bulges of 
the lumbar spine with residuals of painful motion of the low 
back is manifested by limited and painful lumbar spine 
motion, without evidence of unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine, 
incapacitating episodes, or neurological manifestations in 
addition to a right foot nerve disability for which a 
separate evaluation has already been assigned.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disc bulges of the lumbar spine with 
residuals of partial axonal injury to sensory branch of right 
deep peroneal nerve and right sural and superficial peroneal 
somatosensory evoked potential study have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for degenerative disc bulges of the lumbar spine with 
residuals of painful motion of the low back prior to August 
17, 2005, and in excess of 40 percent beginning August 17, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), Diagnostic 
Code 5243, General Rating Formula for Diseases and Injuries 
of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2001, 
prior to the initial AOJ decision issued in May 2002.  She 
was further advised of the rating criteria pertinent to 
evaluating her service-connected disabilities in a July 2005 
letter as well as the March 2003 statement of the case and 
September 2003, November 2005, and September 2006 
supplemental statements of the case.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the October 2001 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence she was responsible for 
identifying or submitting to VA.  Additionally, while such 
letter informed the veteran of the evidence necessary to 
substantiate her service connection claims; the July 2005 
letter advised her of the criteria pertinent to evaluating 
back disabilities, to include associated neurological 
manifestations.  Moreover, the March 2003 statement of the 
case and September 2003, November 2005, and September 2006 
supplemental statements of the case further advised the 
veteran of the rating criteria used to evaluate her service-
connected back and right foot nerve disabilities.  Although 
the veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertains to the claim, the Board finds that 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to her claims.  The October 2001 
letter advised her to notify VA of any additional information 
or evidence that she believed would support her claim, and if 
she had additional records she could send them to VA, thus 
effectively notifying her to send any additional relevant 
information.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the July 2005 letter advised the veteran 
of the criteria pertinent to evaluating back disabilities, to 
include associated neurological manifestations.  Also, the 
March 2003 statement of the case and September 2003, November 
2005, and September 2006 supplemental statements of the case 
further advised the veteran of the rating criteria used to 
evaluate her service-connected back and right foot nerve 
disabilities.  However, she was not informed of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
increased rating claims, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, VA treatment 
records and VA examination reports were reviewed by both the 
RO and the Board in connection with adjudication of the 
veteran's claims.  She has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of her claims.  Moreover, she was 
provided with VA examinations in December 2001 and August 
2005 in order to adjudicate her initial rating claims.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's claims 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, she will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

A.	Right Foot Nerve Disability

The veteran is service-connected for degenerative disc bulges 
of the lumbar spine with residuals of partial axonal injury 
to sensory branch of right deep peroneal nerve and right 
sural and superficial peroneal somatosensory evoked potential 
study, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8521, effective April 14, 
2001.  She contends that her right foot becomes numb on 
occasion and, as such, she is entitled to an initial rating 
in excess of 10 percent for her service-connected right foot 
nerve disability.  

Diagnostic Code 8521 provides for a 40 percent rating for 
complete paralysis of the external popliteal nerve (common 
peroneal) where there is foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  A 30 percent evaluation is 
warranted for severe incomplete paralysis.  A 20 percent 
evaluation is assigned where there is moderate incomplete 
paralysis and a 10 percent evaluation is warranted for mild 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

The normal range of ankle dorsiflexion is zero to 20 degrees 
and the normal range of ankle plantar flexion is zero to 45 
degrees.  38 C.F.R. § 4.71a, Plate II.

The evidence of record reflects that the veteran's right foot 
nerve disability is manifested by subjective complaints of 
weakness, tingling, and numbness, and objective evidence of 
decreased sensation and reflexes, without decreased motor 
strength, joint laxity, or limited motion of the ankle.

Specifically, at her December 2001 VA examination, the 
veteran complained of constant right foot weakness and 
numbness.  It was noted that an EMG done the same month 
revealed a partial axonal injury to the sensory branch of the 
right deep peroneal nerve.  Upon physical examination, there 
was no evidence of joint laxity in the ankle.  She had 5/5 
motor strength in both plantar flexion and dorsiflexion with 
a normal gait.  There was normal sensation to both light 
touch and proprioception.  Plantar reflexes were normal.  On 
range of motion, she dorsiflexed to 20 degrees and plantar 
flexed to 45 degrees.  Inversion of 30 degrees and eversion 
of 20 degrees were also noted to be full without limitation.  

A January 2002 VA treatment record indicates that a right 
sural and superficial peroneal somatosensory evoked potential 
study was suggestive of injury to the right L5, S1 nerve 
roots.  Later the same month, it was noted that, upon 
physical examination, the veteran had 5/5 strength with 
dorsiflexion and plantar flexion, but had decreased sensation 
to sharps on the lateral aspect of the right leg from thigh 
to foot.  Deep tendon reflexes revealed decreased right 
patellar and ankle jerk.  In February 2002, the veteran 
complained of intermittent numbness and tingling of her inner 
thigh and post thigh, which traveled down the lateral aspect 
of her leg to her crest.

In May 2003, VA treatment records show that the veteran 
complained of weakness and numbness of medial thighs and 
feet, worse on the right.  On examination, there was no 
atrophy or weakness.  Pin sensations were reduced on the 
right lateral leg, medial leg, and lateral foot.  An EMG and 
nerve conduction study was normal and no electrophysiological 
evidence for bilateral L-S radiculopathy was noted.

At the August 2005 VA examination, the veteran complained 
that pain radiated to the back of her right thigh, knee, and 
foot.  Upon physical examination, she had decreased sense of 
touch and pain over the medial side of the right foot.  The 
veteran was able to walk on her toes and heels.  Motor 
strength was 5/5 of the lower extremities.  Reflexes of the 
knees and ankles were 2 bilaterally and plantar reflexes were 
negative bilaterally.  Lasegue's sign was positive on the 
right side.  While an EMG was ordered, documentation in the 
claims file reflects that the veteran repeatedly failed to 
report for such scheduled testing.  

As the objective evidence of record reveals that the 
veteran's right foot nerve disability is manifested solely by 
decreased sensation and reflexes, the Board finds that she is 
not entitled to an initial rating in excess of 10 percent.  
Specifically, she has been assigned such rating in 
contemplation of mild incomplete paralysis of the external 
popliteal nerve.  As there is no evidence of decreased motor 
strength, joint laxity, or limited ankle motion, the Board 
finds that her right foot nerve disability does not more 
nearly approximate moderate or severe incomplete paralysis of 
the external popliteal nerve.  Moreover, her symptoms are not 
such of a severity so as to warrant a 40 percent disability 
rating under Diagnostic Code 8521 in contemplation of 
complete paralysis as there is no evidence of foot drop, 
slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, extension of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened, or 
anesthesia covering entire dorsum of foot and toes.  
Therefore, the Board finds that the veteran is not entitled 
to an initial rating in excess of 10 percent for her right 
foot nerve disability under Diagnostic Code 8521.

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's right foot symptomatology has been stable 
throughout the appeal period.  As such, staged ratings in 
this case is not proper. 

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the veteran's service-
connected right foot nerve disability, as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for degenerative disc bulges 
of the lumbar spine with residuals of partial axonal injury 
to sensory branch of right deep peroneal nerve and right 
sural and superficial peroneal somatosensory evoked potential 
study.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Back Disability

The veteran is service-connected for degenerative disc bulges 
of the lumbar spine with residuals of painful motion of the 
low back, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292, effective April 14, 
2001, and 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective August 17, 2005.  Such staged 
ratings have been assigned pursuant to Fenderson, supra, as 
the veteran's back symptomatology increased during the appeal 
period.  The veteran contends that she has constant back pain 
that interferes with her activities of daily living.  As 
such, she claims that she is entitled to an initial rating in 
excess of 10 percent for her service-connected back 
disability prior to August 17, 2005, and an initial rating in 
excess of 40 percent beginning August 17, 2005.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

However, as the veteran's claim was pending at the time of 
both regulatory amendments, she is entitled to the 
application of the criteria most favorable to her claim.  See 
Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
most favorable version applies), Rodriguez v. Nicholson, 19 
Vet. App. 275, 287 (2005).  

As the veteran's back disability has demonstrable 
neurological involvement, both the September 2002 and 
September 2003 amendments are applicable to evaluating such 
disability.  The Board notes that a July 2005 letter, the 
March 2003 statement of the case, and September 2003, 
November 2005, and September 2006 supplemental statements of 
the case advised her of the regulations in effect prior to 
September 2002, as of September 2002, and as of September 
2003.  Such documents also considered her back disability 
under all applicable criteria.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's initial rating claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks.  A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating. 

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

i.	Prior to August 17, 2005

As indicated previously, the veteran's service-connected 
degenerative disc bulges of the lumbar spine with residuals 
of painful motion of the low back was initially assigned a 10 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, effective April 14, 2001.  

The veteran was initially rated under Diagnostic Code 5292 in 
contemplation of mild limitation of lumbar spine motion.  In 
this regard, the evidence of record reflects that, at the 
veteran's December 2001 VA examination, she had full flexion 
to 90 degrees and extension limited by pain to 20 degrees.  
Lateral bending was 35 degrees bilaterally and external 
rotation was 30 degrees bilaterally.  Such ranges of motion 
were noted to be full without limitation.  It was also 
observed that the veteran had moderate tenderness to deep 
palpation in the mid lumbar spine, greater over the spinous 
processes than over the paravertebral spinal musculature.  In 
February 2002, upon physical examination, the veteran had 
full flexion and extension of the spine with dull pain.  In 
April 2003, VA treatment records show that the veteran had 
tenderness with palpation of the lower back and limited range 
of motion with flexion, extension, and torso rotation due to 
pain.  The Board finds that such ranges of motion, to include 
consideration of pain, more nearly approximates slight 
limitation of lumbar spine motion, as opposed to moderate or 
severe.  See DeLuca, supra.  Therefore, the veteran is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5292.

The Board further finds that the veteran is not entitled to a 
higher or separate evaluation under Diagnostic Code 5295 
pertinent to lumbosacral strain.  Specifically, there is no 
evidence that the veteran experiences muscle spasms or loss 
of lateral spine motion, unilateral, in standing position, or 
symptoms associated with severe lumbosacral strain.  As such, 
the veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5295.  Moreover, she is not 
entitled to a separate rating under such diagnostic code.  
Specifically, while the veteran experiences pain on motion, 
such is already contemplated in the 10 percent evaluation she 
has been assigned under Diagnostic Code 5292.  See Esteban, 
supra.  Therefore, the veteran is not entitled to a separate 
rating under Diagnostic Code 5295.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

While the veteran's back disability was initially evaluated 
under a diagnostic code pertinent to limitation of lumbar 
spine motion, she has demonstrated disc involvement.  As 
such, the Board has additionally considered whether she is 
entitled to an initial rating in excess of 10 percent under 
the rating criteria pertinent to intervertebral disc 
syndrome.

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent as the evidence of 
record fails to demonstrate pronounced, severe, or moderate 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  The Board observes that, at her 
December 2001 VA examination, the veteran reported constant 
low back pain, which increased in the mornings and with 
prolonged sitting, standing, and heavy lifting.  She was able 
to walk up to five blocks and conduct activities of daily 
living.  It was noted that the veteran was being treated with 
epidural steroid injections, which provided temporary relief.  
The diagnosis was chronic lumbosacral radicular signs with a 
right L3 type radiculopathy to the right foot.  MRI showed 
multiple disc bulges, specifically at L4-L5 and L5-S1.  In 
February 2002, VA treatment records show that the veteran had 
intermittent numbness and tingling of her right leg as well 
as pain lateral to the spine above the iliac crest.  It was 
noted that she had two epidural steroid injections with 
minimal relief.  In May 2003, VA treatment records show that 
the veteran complained of weakness and numbness of medial 
thighs and feet, rose on the right.  On examination, there 
was no atrophy or weakness.  Pin sensations were reduced on 
the right lateral leg, medial leg, and lateral foot.  An EMG 
and nerve conduction study was normal and no 
electrophysiological evidence for bilateral L-S radiculopathy 
was noted.  Pertinent to the veteran's right leg 
radiculopathy, the Board notes that she is already in receipt 
of a separate 10 percent evaluation for residuals of partial 
axonal injury to sensory branch of right deep peroneal nerve 
and right sural and superficial peroneal somatosensory evoked 
potential study.  Therefore, the veteran is not entitled to a 
rating in excess of 10 percent under the pre-September 2002 
rating criteria pertinent to intervertebral disc syndrome.  

Pertinent to the criteria relevant to evaluating 
intervertebral disc syndrome, effective September 2002, 
evaluated under Diagnostic Code 5293, the Board first notes 
that there is no evidence of record indicating incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician, as defined by Diagnostic Code 5293.  
Specifically, at the veteran's August 2005 VA examination, 
the examiner noted that the portion of the evaluation 
pertinent to incapacitating episodes was inapplicable.  As 
such, for reasons described below, combining orthopedic and 
neurologic manifestations will result in the higher 
evaluation for the veteran's back disability.  

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 10 percent evaluation under 
Diagnostic Code 5292 for slight limitation of lumbar spine 
motion with pain.  Pertinent to chronic neurologic 
manifestations, the Board again notes that the veteran is 
already service-connected for residuals of partial axonal 
injury to sensory branch of right deep peroneal nerve and 
right sural and superficial peroneal somatosensory evoked 
potential study, evaluated as 10 percent disabling pursuant 
to Diagnostic Code 8521.  However, the Board has considered 
whether the veteran's back disability has additional 
neurological manifestations.

In this regard, the Board notes that the veteran complained 
in December 2001 of having radiation of back pain into the 
left buttock.  Also, in January 2002 and February 2002, she 
had subjective complaints of occasional radiation down both 
legs.  However, upon physical examination in December 2001, 
the veteran had 5/5 motor strength in plantar flexion and 
dorsiflexion bilaterally.  Additionally she had normal 
sensation to both light touch and proprioception bilaterally 
in the distal lower extremities.  Plantar reflexes were also 
noted to be normal bilaterally.  Moreover, a May 2003 EMG and 
nerve conduction study was normal and there was no 
electrophysiological evidence for bilateral L-S 
radiculopathy.  The Board further notes that, at her August 
2005 VA examination, the veteran complained of stress 
incontinence of urine; however, upon neurological evaluation, 
her rectal examination, including sensation, tone, volitional 
control, and reflexes, was within normal limits.  
Additionally, the evidence of record shows that such 
subjective urinary complaints are associated with the 
veteran's adenomyosis with endometriosis.  Therefore, the 
Board finds that there are no additional neurological 
manifestations associated with the veteran's service-
connected back disability. 

Therefore, the Board finds that the veteran is not entitled 
to an initial rating in excess of 10 percent for her service-
connected back disability prior to August 17, 2005, under 
Diagnostic Code 5293, effective September 2002.

Under the General Rating Formula, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent prior to August 17, 2005.  In this regard, the 
evidence of record fails to demonstrate forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis prior to August 17, 
2005.  Specifically, as discussed previously, at the 
veteran's December 2001 VA examination, she had full flexion 
to 90 degrees and extension limited by pain to 20 degrees.  
Lateral bending was 35 degrees bilaterally and external 
rotation was 30 degrees bilaterally.  Such ranges of motion 
were noted to be full without limitation.  In February 2002, 
upon physical examination, the veteran had full flexion and 
extension of the spine with dull pain.  In April 2003, VA 
treatment records show that the veteran had limited range of 
motion with flexion, extension, and torso rotation due to 
pain.  Additionally, there is no evidence of an abnormal gait 
or spine contour as a result of muscle spasms or guarding.  
Moreover, there is no evidence of limitation of the spine so 
as to warrant an evaluation of 30, 40, 50, or 100 percent as 
defined by the General Rating Formula.  Therefore, the 
veteran is not entitled to an initial rating in excess of 10 
percent under the General Rating Formula prior to August 17, 
2005.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As such, the veteran has already been 
service-connected for residuals of partial axonal injury to 
sensory branch of right deep peroneal nerve and right sural 
and superficial peroneal somatosensory evoked potential 
study, evaluated as 10 percent disabling pursuant to 
Diagnostic Code 8521.  

Moreover, the Board notes that August 2005 VA examiner 
indicated that the portion of the evaluation pertinent to 
incapacitating episodes was inapplicable.  As such, when 
considering the veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, she is not entitled to an initial 
rating in excess of 10 percent.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher initial evaluation prior to August 17, 2005, for the 
veteran's service-connected degenerative disc bulges of the 
lumbar spine with residuals of painful motion of the low back 
as a review of the record, to include the medical evidence, 
fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for degenerative disc bulges 
of the lumbar spine with residuals of painful motion of the 
low back prior to August 17, 2005.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

ii.	Beginning August 17, 2005

As indicated previously, the veteran's service-connected 
degenerative disc bulges of the lumbar spine with residuals 
of painful motion of the low back was initially assigned a 40 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective August 17, 2005.  The Board notes that 
such evaluation was assigned as a result of the objective 
findings noted at the veteran's VA examination conducted on 
August 17, 2005.  For the following reasons, the Board finds 
that she is not entitled to an initial rating in excess of 40 
percent for her service-connected back disability beginning 
August 17, 2005.

Pertinent to the General Formula, the Board finds that the 
veteran is not entitled to a rating in excess of 40 percent 
as the evidence of record fails to demonstrate unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  Specifically, at her August 2005 VA examination, the 
veteran had lumbar flexion from zero to 20 degrees without 
pain and from 20 to 30 degrees with pain.  She had extension 
to 10 degrees with pain.  Lateral flexion was from zero to 15 
degrees with pain throughout the motion.  The veteran had 
rotation from zero to 20 degrees without pain and from 20 to 
30 degrees with pain on both sides.  It was also noted that 
the veteran had tenderness over the lower lumbar and upper 
sacral area midline, without spasms.  Her posture was within 
normal limits.  As such, the evidence demonstrates that the 
veteran's lumbar spine motion is limited with pain and 
tenderness; however, as she is capable of lumbar spine 
motion, she is not entitled to an initial rating in excess of 
40 percent under the General Rating Formula beginning August 
17, 2005.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As such, the veteran has already been 
service-connected for residuals of partial axonal injury to 
sensory branch of right deep peroneal nerve and right sural 
and superficial peroneal somatosensory evoked potential 
study, evaluated as 10 percent disabling pursuant to 
Diagnostic Code 8521.  As discussed in the preceding section, 
there is no evidence of additional neurological 
manifestations associated with the veteran's back disability.  

Moreover, the Board notes that August 2005 VA examiner 
indicated that the portion of the evaluation pertinent to 
incapacitating episodes was inapplicable.  As such, when 
considering the veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, she is not entitled to an initial 
rating in excess of 40 percent beginning August 17, 2005.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher initial evaluation beginning August 17, 2005, for the 
veteran's service-connected degenerative disc bulges of the 
lumbar spine with residuals of painful motion of the low back 
as a review of the record, to include the medical evidence, 
fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of 40 percent for degenerative disc bulges 
of the lumbar spine with residuals of painful motion of the 
low back beginning August 17, 2005.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

C.	Extra Schedular Consideration

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back or right foot nerve 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected back or right foot nerve disabilities, either 
singularly or jointly, do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 10 percent for degenerative 
disc bulges of the lumbar spine with residuals of partial 
axonal injury to sensory branch of right deep peroneal nerve 
and right sural and superficial peroneal somatosensory evoked 
potential study is denied.

An initial rating in excess of 10 percent for degenerative 
disc bulges of the lumbar spine with residuals of painful 
motion of the low back prior to August 17, 2005, and an 
initial rating in excess of 40 percent beginning August 17, 
2005, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


